Case 1:19-mj-03349-LMR Document 5 Entered on FLSD Docket 08/28/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-3349-MJ-REID


 UNITED STATES OF AMERICA

 v.

 CHRISTOPHER DANIEL STINES,

                Defendant.
                                       /

                                    ORDER OF DETENTION

        THIS CAUSE is before the Court on the United States of America’s ore tenus motion to

 detain Defendant Christopher Daniel Stines pending trial. The Defendant stipulated to pre-trial

 detention with a right to revisit. The parties appeared before the Court on August 27, 2019, to

 notify the Court of the stipulation. A hearing was not held.

        ORDERED AND ADJUDGED that the Defendant is to be detained pending trial. The

 Defendant has the right to revisit his detention at any time.

        DONE AND ORDERED in Miami, Florida, this 27th day of August, 2019.




                                               By:
                                                       JACQUELINE BECERRA
                                                       United States Magistrate Judge
